Citation Nr: 1147193	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-13 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include an anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1956 to December 1956, with addition service in the Reserve.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The issue of entitlement to service connection for anxiety is addressed in the Remand portion of the decision below and is remanded the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was denied in a March 2005 Board decision, and no appeal was initiated from that decision.

2.  Evidence associated with the claims file since the final March 2005 Board decision does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in May 2007 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's specific claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence was necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  

The RO's May 2007 letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

The Veteran's service treatment records and identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
While no VA examination was provided to the Veteran in conjunction with the claim on appeal, the Board finds that no VA examination is required as no new and material evidence has been submitted to reopen the issue of service connection for bilateral hearing loss.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(iii) (the duty to provide an examination does not apply to a claim to reopen a finally adjudicated claim without the submission or receipt of new and material evidence).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A finally decided claim may be reopened if the claimant presents new and material evidence with respect to a claim which has been previously denied and which is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A January 1998 Board decision denied the Veteran's original claim for service connection for hearing loss disability on the basis that there was no competent evidence linking the Veteran's current hearing disability to his military service.  A March 2005 Board decision denied reopening the service connection claim after finding that no new and material evidence had been submitted.  The March 2005 Board decision was not appealed and that decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 3.104 (2011).  

In March 2007, a claim to reopen the issue of service connection for bilateral hearing loss was received.  Evidence of record received since the Board's March 2005 decision includes: a January 2007 private otolaryngology evaluation report; private medical records from the Veteran' primary care physician, Dr. E.D., dated from June 2007 through January 2009; VA examination reports dated in September 2009 and June 2010; private operative and radiology reports dated from June 2008 to June 2009; an opinion note from Dr. D. regarding the Veteran's left shoulder condition received by the RO in April 2010; private orthopedic treatment reports dated from December 2006 to October 2009; a May 2010 private opinion letter from Dr. D. regarding the Veteran's psychiatric condition; private treatment records from Dr. P.S. dated from February 2007 to May 2010; and VA outpatient treatment reports dated from February to April 2011.

When the Board denied the Veteran's claim to reopen the claim of service connection for bilateral hearing loss in March 2005, there was no competent evidence of record showing that the Veteran's current bilateral hearing loss was incurred in or aggravated by his military service.  This continues to be the case.  Of the private and VA medical records received since the Board's March 2005 decision, the January 2007 private otolaryngology evaluation report is the only evidence relating to the Veteran's bilateral hearing loss.  However, while this evidence concerns the current severity of the Veteran's bilateral hearing loss, it does not relate to the relationship between the Veteran's current hearing loss and his military service.  Therefore, while the medical evidence received since the Board's March 2005 decision is "new" in that it had not been previously before VA decision makers, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the Veteran's service connection claim or raise a reasonable possibility of substantiating the claim.

The Veteran's lay statements as to his significant noise exposure in service are not new but cumulative as similar statements were already of record and had been considered at the time of the March 2005 Board decision.  Similar statements and contentions were also considered at the time the claim was adjudicated on the merits by the Board in January 1998.  Thus, the Veteran's lay statements do not constitute new and material evidence.  

Accordingly, because the additional evidence received since the Board's March 2005 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss or raise a reasonable possibility of substantiating the claim, the Board concludes that new and material evidence has not been received.  Consequently, the claim of service connection for bilateral hearing loss is not reopened.

Under these circumstances, the Board concludes that new and material evidence has not been received; hence, the requirements to reopen the claim of service connection for bilateral hearing loss have not been met, and the appeal must be denied.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2011).


REMAND

The Veteran is seeking entitlement to service connection for chronic anxiety.  He contends that his anxiety began while on active duty and it has continued ever since that time.  Specifically, he stated that while growing up he would get nervous, disappointed, and sad at times as anyone would during regular life events; however, while in service, he developed anxiety condition which was much more serious. Based upon its review of the Veteran's claims file, the Board finds that there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service treatment records reflect that in August 1956 shortly after his service enlistment, the Veteran was admitted with complaints of difficulty and pain on swallowing, and pain in both legs and back with associated weakness and fatigue.  The examining physician indicated that the Veteran's multiple complaints originated from chronic anxiety state and organic syndrome.  The diagnosis was anxiety reaction manifested by weakness and multiple complaints of psychosomatic origin that existed prior to service.

The medical evidence of record shows a current assessment of generalized anxiety disorder from a licensed social worker, J.F., who stated that "it may be that [the Veteran's] anxious state [since childhood] was exacerbated by experiences he had during his time with the active army and army reserves."  Based on this assessment report, the Veteran's primary care physician, Dr. E.D., stated in a May 2010 letter that "[the Veteran's] anxiety likely was exacerbated and prolonged by his military experience."

However, the word "likely" or the phrase "may be" constitutes mere speculation as to the etiology of the Veteran's anxiety.  The law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding that medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  Further, the Veteran stated in his September 2010 notice of disagreement that the Dr. D.'s statement was in error when he stated that the Veteran had anxiety since childhood.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Therefore, the Board finds that the opinions currently of record are inadequate.

Accordingly, based on the lay testimony provided by the Veteran regarding his observable symptoms that he first experienced his anxiety during his military service, the Board finds that the Veteran must be afforded an appropriate VA examination to determine the etiology of his currently diagnosed anxiety disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  The examination conducted pursuant to this Remand should include an opinion from the examiner as to whether any psychiatric disorder found pre-existed the Veteran's military service and, if so, whether that preexisting disorder was aggravated beyond its natural progression during his active duty.  If any psychiatric disorder is not found to have pre-existed the Veteran's military service, the examiner should address the etiology of the currently diagnosed psychiatric disorder.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  The Veteran must be asked to complete a VA Form 21-4142 for any source of treatment he may identify.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure such records, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the RO must afford the Veteran the appropriate VA examination to determine the etiology of any currently diagnosed psychiatric disorder.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the pre-service, service, and post-service medical records, and the Veteran's lay statements, the examiner must state whether any currently diagnosed psychiatric disorder pre-existed military service.  If a disorder is found to have pre-existed military service, the examiner must state the evidence upon which this conclusion was reached.  The examiner must then state whether it was permanently aggravated beyond its natural progression during the Veteran's military service.  If any current psychiatric disorder is found not to have pre-existed military service, the examiner must state whether the currently diagnosed psychiatric disorder is related to the Veteran's military service.  A complete rationale for all opinions must be provided.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


